Title: To George Washington from Major General Stirling, 17 November 1778
From: Stirling, Lord (né William Alexander)
To: Washington, George


  
    Dear Sir
    Elizabeth Town [N.J.] Novr 17: 1778:
  
The fleet of Transports &c. which for some days past have been at the hook, Came up last Night to the Watering place within the Narrows and were at Anchor there this Morning. I cannot Account for this Manuver any other Way than Supposing the Grand fleet under Admiral Byron has Met with some disaster, and that they have received Accounts of Count de Estangs Sailg As some Evidence of the former, it is Certain that two Ships of the Line and one of 40. Guns dismasted Are Arrived at New York, two others whose Size I have not Yet learnt are also very much damaged; these with the Loss of the Somerset will take off Ad: Byrons very great Superiority. I have nothing to Add but that I am very Sincerely your Excellencys Most Humble Servant

  Stirling,

